NUMBER 13-21-00105-CV

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI — EDINBURG


                       IN RE FORD + BERGNER LLP,
                  DON D. FORD III, AND KENNETH A. KROHN


                        On Petition for Writ of Mandamus.


                                         ORDER

  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

       On April 19, 2021, relators Ford + Bergner LLP, Don D. Ford III, and Kenneth A.

Krohn filed a petition for writ of mandamus and a motion for emergency relief. In this

original proceeding, relators assert that (1) the trial court lacks jurisdiction over the

underlying matters, (2) relators are entitled to a trial by jury, and (3) the trial court abused

its discretion by ordering funds to be placed into the registry of the court. By motion for

emergency relief, relators seek to stay the underlying trial court proceedings pending

resolution of this petition for writ of mandamus.
        The Court, having examined and fully considered the motion for emergency relief,

is of the opinion that it should be granted. Accordingly, we grant the motion for emergency

relief and we order all trial court proceedings to be stayed. See TEX. R. APP. P. 52.10

(“Unless vacated or modified, an order granting temporary relief is effective until the case

is finally decided.”). We request that the real parties in interest, Lynn Bernsen Allison, Lea

Bernsen Brown, and Leon Garrick Bernsen, or any others whose interest would be

directly affected by the relief sought, file a response to the petition for writ of mandamus

on or before the expiration of five days from the date of this order. See id. R. 52.2, 52.4,

52.8.


                                                                 PER CURIAM



Delivered and filed on the
20th day of April, 2021.




                                              2